Table of Contents The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are part of an effective registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities, nor are they soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed pursuant to Rule 424(b)(5) Registration No. 333-207263 Subject to completion, dated February 2, 2017 PRELIMINARY Prospectus Supplement (To Prospectus dated October9, 2015) Shares of Common Stock We are offering shares of our common stock at a price of $ per share in a firm commitment underwritten public offering. The aggregate market value of our outstanding shares of common stock held by non-affiliates was $42,589,233 based on 3,661,252 shares of common stock outstanding as of February 2, 2017, of which 3,154,758 shares are held by non-affiliates, and a per share price of $13.50 based on the closing sale price of our common stock on December 9, 2016. During the prior 12 calendar month period that ends on, and includes, the date of this prospectus supplement, and including this offering, we have offered securities with an aggregate market value of approximately $ pursuant to General Instruction I.B.6 of Form S-3. Pursuant to General Instruction I.B.6 of Form S-3, in no event will we sell securities registered on this registration statement in a public primary offering with a value exceeding more than one-third of our public float in any 12-month period so long as our public float remains below $75.0 million. Our common stock is listed on The Nasdaq Capital Market under the symbol “IDXG.” On February 2, 2017, the last reported sale price of our common stock on The Nasdaq Capital Market was $4.32 per share. On December 28, 2016, we effected a one-for-ten reverse split of our issued and outstanding shares of common stock. All warrant, option, share and per share information in this prospectus supplement gives retroactive effect to the one-for-ten reverse split. Investing in our securities involves a high degree of risk. You should review carefully the risks and uncertainties described under the heading “Risk Factors” on page S-9 of this prospectus supplement, page 2 of the accompanying prospectus and under similar headings in the other documents that are incorporated by reference in this prospectus supplement and the accompanying prospectus. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Per Share Total Public Offering Price $ $ Underwriting discounts and commissions(1) $ $ Proceeds to us before expenses $ $ We have agreed to pay the underwriters a cash fee equal to 8% of the gross proceeds in this offering and to reimburse the underwriters for certain expenses incurred by them in an amount not to exceed $45,000. For additional information on the underwriters’ feesand expense reimbursement, see “ Underwriting ” in this prospectus supplement. The underwriters expect to deliver the shares of common stock against payment on, 2017. We have granted the underwriters the option for a period of 45 days to sell up to an additional shares of common stock at the public offering price, less underwriting discounts and commissions, to cover overallotments, if any; provided, that in no event may the aggregate market value of securities sold in the offering, including from the over-allotment option, exceed the limitations set forth in General Instruction I.B.6. of Form S-3. Table of Contents Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Maxim Group LLC Prospectus Supplement dated February , 2017. Table of Contents table of contents Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 INDUSTRY DATA S-1 TRADEMARKS S-2 SUMMARY OF PROSPECTUS SUPPLEMENT S-3 THE OFFERING S-8 SUMMARY FINANCIAL DATA S-9 RISK FACTORS S-9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-17 USE OF PROCEEDS S-20 DIVIDEND POLICY S-21 CAPITALIZATION S-22 DILUTION S-23 UNDERWRITING S-24 DESCRIPTION OF SECURITIES S-28 LEGAL MATTERS S-29 EXPERTS S-29 WHERE YOU CAN FIND MORE INFORMATION S-29 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-30 Table of Contents Prospectus Page ABOUT THIS PROSPECTUS 1 WHERE YOU CAN FIND MORE INFORMATION 1 INCORPORATION OF INFORMATION BY REFERENCE 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 RISK FACTORS 2 PDI, INC. 3 USE OF PROCEEDS 3 DESCRIPTION OF SECURITIES 3 DESCRIPTION OF CAPITAL STOCK 4 DESCRIPTION OF WARRANTS 6 DESCRIPTION OF UNITS 7 DESCRIPTION OF SUBSCRIPTION RIGHTS 7 PLAN OF DISTRIBUTION 7 EXPERTS 9 LEGAL MATTERS 9 UPDATED FINANCIAL INFORMATION 9 Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a “shelf” registration statement on Form S-3 (File No.333-207263) that we initially filed with the Securities and Exchange Commission, or the SEC, on October 2, 2015, and that was declared effective by the SEC on October 9, 2015. This document consists of two parts. The first part is this prospectus supplement, which describes the terms of this offering of oursecurities and adds to and updates the information contained in the accompanying prospectus. The second part, the accompanying prospectus, provides more general information, some of which may not apply to this offering. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement and the information contained in the accompanying prospectus, you should rely on the information in this prospectus supplement. This prospectus supplement and the accompanying prospectus relate to the offering of our securities. Before buying any ofour securitiesoffered hereby, we urge you to read carefully this prospectus supplement and the accompanying prospectus, together with the information incorporated herein by reference as described below under the heading “ Incorporation of Certain Information by Reference .” This prospectus supplement contains information aboutour securitiesoffered hereby and may add to, update or change information in the accompanying prospectus. You should rely only on the information contained in, or incorporated by reference into, this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with different or additional information. We are not making offers to sell or solicitations to buy oursecurities in any jurisdiction in which an offer or solicitation is not authorized or in which the person making that offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make an offer or solicitation. You should assume that the information in this prospectus supplement and the accompanying prospectus is accurate only as of the date on the front of the respective document and that any information that we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement or the accompanying prospectus or the time of any sale of a security. This prospectus supplement and the accompanying prospectus contain summaries of certain provisions contained in some of the documents described herein, but reference is made to the actual documents for complete information. All of the summaries are qualified in their entirety by the actual documents. Copies of some of the documents referred to herein have been filed, will be filed or will be incorporated herein by reference as exhibits to the registration statement, and you may obtain copies of those documents as described below under the section entitled “ Where You Can Find More Information .” We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference herein were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. Except as otherwise indicated herein or as the context otherwise requires, references in this prospectus to “Interpace Diagnostics Group, Inc.,” “the Company,” “we,” “us,” “our” and similar references refer to Interpace Diagnostics Group, Inc. and our subsidiaries. INDUSTRY DATA This prospectus supplement and the accompanying prospectus contain and incorporate by reference market data and industry statistics and forecasts that are based on our own internal estimates as well as independent industry publications and other publicly-available information. Although we believe these sources are reliable, we do not guarantee the accuracy or completeness of this information and we have not independently verified this information. Although we are not aware of any misstatements regarding the market and industry data presented in this prospectus supplement, accompanying prospectus or the documents incorporated herein by reference, these estimates involve risks and uncertainties and are subject to change based on various factors, including those discussed under the headings “ Risk Factors ” in this prospectus supplement and the accompanying prospectus, and under similar headings in the other documents that are incorporated herein by reference. Accordingly, investors should not place undue reliance on this information. S-1 Table of Contents TRADEMARKS We have secured trademark registrations for the marks ThyGenX®, ThyraMIR®, PancraGEN® PATHFINDERTG® and Mirinform® in the United States, and Mirinform® with the World Intellectual Property Organization. This prospectus contains references to our trademarks. Solely for convenience, trademarks and trade names referred to in this prospectus, including logos, artwork and other visual displays, may appear without the ® or ™ symbols, but such references, or the lack thereof, are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or the rights of the applicable licensor to these trademarks and trade names. We do not intend our use or display of other companies’ trade names or trademarks to imply a relationship with, or endorsement or sponsorship of us by, any other companies. S-2 Table of Contents SUMMARY OF PROSPECTUS SUPPLEMENT This summary highlights selected information about us and this offering and does not contain all of the information that you should consider in making your investment decision. You should carefully read this entire prospectus supplement and the accompanying prospectus, including the risks and uncertainties discussed under the heading “Risk Factors” beginning on page S-9 of this prospectus supplement, page 2 of the accompanying prospectus and the information incorporated by reference herein and therein, including our financial statements, before making an investment decision. If you invest in our securities, you are assuming a high degree of risk. All warrant, option, share and per share information in this prospectus supplement gives retroactive effect to a one-for-ten reverse stock split that we effected on December 28, 2016. Company Overview We are focused on developing and commercializing molecular diagnostic tests principally focused on early detection of high potential progressors to cancer and leveraging the latest technology and personalized medicine for patient diagnosis and management. We currently have three commercialized molecular diagnostic tests: PancraGEN® , a pancreatic cyst molecular test that can aid in pancreatic cyst diagnosis and pancreatic cancer risk assessment utilizing our proprietary PathFinder platform; ThyGenX® , which assesses thyroid nodules for risk of malignancy; and ThyraMIR® , which assesses thyroid nodules for risk of malignancy utilizing a proprietary gene expression assay. We also have on the market, in a limited manner, an assay utilizing our PathFinder platform, for Barrett's Esophagus, an esophageal cancer risk classifier. Additionally, we have in development and are launching an assay for biliary cancer. Our mission is to provide personalized medicine through molecular diagnostics and innovation to advance patient care based on rigorous science. We are leveraging our Clinical Laboratory Improvement Amendments, or CLIA, certified laboratories to develop and commercialize our assays and products. We aim to provide physicians and patients with diagnostic options for detecting genetic and other molecular mutations that are associated with gastrointestinal and endocrine cancers. Our customers consist primarily of physicians, hospitals and clinics. With the completion of the sale of substantially all of our Commercial Services, or CSO, business in December 2015 and wind down of related activities through September 2016, we are now concentrating our efforts principally on our molecular diagnostics business by offering solutions for determining the presence of certain cancers to clinicians and their patients as well as providing prognostic pre-cancerous information, which we believe to be an expanding market opportunity. The global molecular diagnostics market is estimated to be $6.45 billion and is a segment within the approximately$60.22 billion in vitro diagnostics market. We believe that the molecular diagnostics market offers significant growth and strong patient value given the substantial opportunity it affords to lower healthcare costs by helping to reduce unnecessary surgeries and avoiding too frequent monitoring. We are keenly focused on growing our test volumes, securing additional reimbursement, supporting our current reimbursement and supporting revenue growth for our three commercialized innovative tests as well as expanding our business by developing and promoting synergistic products in our market. In March 2016, we announced that we implemented a broad-based program to maximize efficiencies and cut costs as we focus on improving cash flows and profitability while completing our transition to a standalone molecular diagnostics business. In addition to reducing headcount, we have realigned our compensation structure, consolidated positions, eliminated programs and development plans that did not have near term benefits, and streamlined and right-sized operating systems while reducing overhead. This was done while supporting the transition of our CSO business to the buyer of that business and continuing to shut down less profitable CSO contracts that were not part of the sale of that business. In August 2016, we announced that the New York State Department of Health has reviewed and approved ThyraMIR® , the Company's micro RNA gene-expression based test, for marketing in New York State. New York State accounts for approximately 5% of the 600,000 Thyroid Fine Needle Aspirate, or FNA, biopsies performed in the U.S. annually according to Thyroid Disease Manager. New York was the final state for which we had been awaiting approval. In October 2016, we announced that the New York State Department of Health has reviewed and approved for marketing ThyGenX® , the Company’s NextGen Sequencing oncogene panel for indeterminate thyroid nodules. The New York State approval of ThyGenX® , which determines whether or not specific biomarkers are present, enables us to market both ThyGenX® and ThyraMIR® together in the state. ThyGenX® typically precedes the running of ThyraMIR® , and they typically go hand in hand with 82% of ThyGenX® cases warranting reflex to a more sophisticated, micro RNA assessment via ThyraMIR® . Of the several states that require special licensure to provide testing to patients who reside in their jurisdiction, New York was the final state to issue approval. S-3 Table of Contents Also, in October 2016, we announced completion and the validation and launch of two new thyroid services, further expanding our comprehensive support of physicians and health care institutions servicing thyroid patients. Our new cytopathology service is designed to assist physicians and clinics that prefer to have the initial FNA biopsy assessed by an independent third party versus having it performed on site. We have been successfully expanding the reimbursement of our products in 2016: ● In December 2016, we announced that Aetna, the third largest health plan in the United States, agreed to cover our ThyraMIR® test, the first micro RNA classifier made available for improving the diagnosis of indeterminate thyroid nodules,for all of Aetna’s approximately 46 million members nationwide, with coverage effective immediately. Our ThyGenX® and ThyraMIR® thyroid assays are now covered for approximately 200 million patients nationwide, including through medicare, national and regional health plans. ● In April 2016, we announced reimbursement approval by a major national managed care organization to cover ThyraMIR®,.Coverage by this national plan was previously approved for ThyGenX®, our Next Gen oncogene panel used to assist physicians in distinguishing between benign and malignant thyroid nodules. ● In April 2016, we also announced that we received coverage for all of our products by Galaxy Health Network, a national managed care provider with over 3.5 million covered lives. Galaxy Health Network's Preferred Provider Organization includes a network of over 400,000 contracted physicians, 2,700 hospitals and 47,000 ancillary providers. ● In April 2016, we announced new coding by Novitas Solutions, Inc., or Novitas Solutions, for PancraGEN®. Novitas Solutions has assigned a new molecular CPT code (Current Procedural Terminology) to its PancraGEN® test for pancreatic cysts. Prior to this coding change, the test was covered under a miscellaneous chemistry code, which is used for billing a wide range of tests across the laboratory industry and does not effectively differentiate between technologies that have significantly different features and offer unique benefits to patients with specific diseases. ● In February 2016, we announced that we received Medicare approval for coverage of ThyraMIR®. As a result, the ThyraMIR® test is now accessible to more than 50 million Medicare covered patients nationwide effective December 14, 2015. ThyGenX® is already covered by Medicare. Therefore, the addition of coverage for ThyraMIR® provides Medicare covered patients the benefits of the ThyGenX®/ThyraMIR® combination test. ● In January 2016, we announced that our Medicare administrative carrier, Novitas Solutions, issued a new local coverage determination (LCD) for PancraGEN®. The LCD provides the specific circumstances under which PancraGEN® is covered. The new policy is non-conditional and may improve the efficiency of the testing process for doctors and patients. The LCD covers approximately 55 million patients, bringing the total patients covered for PancraGEN® to nearly 68 million. You can get more information regarding our business and industry by reading our most recent Annual Report on Form10-K and the other reports we file with the SEC. See “ Where You Can Find More Information ” and “ Incorporation of CertainInformation by Reference .” Recent Developments Agreement with Best Med Opinion Ltd On January 20, 2017, we announced that we had entered into an agreement with Best Med Opinion Ltd, or Best Med, of Tel Aviv, Israel, a provider of second opinion and clinical services for physicians and patients in Israel and several other countries. As part of the agreement, which is to be effective February 1, 2017, Best Med will provide physicians and patients with information regarding our ThyGenX®, ThyraMIR®, and PancraGEN® tests, and when these tests are selected to support and inform treatment decisions, Best Med will manage the logistics associated with collecting and shipping samples to our CLIA certified laboratories and report results back to the ordering physician. The agreement designates Best Med as the exclusive provider of our products for the country of Israel, and under the agreement, providers in Israel will be able to order all of our marketed molecular diagnostic products. The agreement is part of our international expansion efforts to leverage the opportunities for our products outside the U.S. market. S-4 Table of Contents Settlement Agreement with Former Senior Executives Effective January 17, 2017, Frank Arena, Jennifer Leonard, Nancy Lurker, Graham G. Miao and Gerald R. Melillo, Jr., all former senior executives of ours, each agreed to accept a payment of 35% of the total severance obligations due to each of them pursuant to their respective separation agreements with us, or an aggregate of approximately $1.028 million, in satisfaction in fulland settlement of an aggregate of approximately $2.9 million in severance payments. Their agreement is conditioned upon their receipt from us of such payments by March 1, 2017. Our obligation to make such payments is conditioned upon us consummating a sufficiently large financing (with gross proceeds of approximately $4.0 million) and the prior agreement of our investment banker and investors in such financing for the use of a portion of such proceeds for such payments. Our registered direct offering completed on January 25, 2017 satisfied such conditions. Each of the former senior executives agreed to enter into releases with us at the time of receipt of such payments, and in consideration therefor, releasing us and our directors, officers and agents from any and all claims, losses and damages they have or ever had against us and our directors, officers and agents. We are using approximately $1.028 million of the net proceeds from such registered direct offering to satisfy the obligations due to the five former senior executives once releases of the Company and our directors, officers and agents are executed by all five former senior executives, which we expect to be completed shortly. See “ Registered Direct Public Offerings ” for additional information. Blue Cross Blue Shield Agreement On January 3, 2017, we announced that we had entered into an agreement with the Blue Cross Blue Shield (BCBS) Association’s Center for Clinical Effectiveness “Evidence Street”, a program that provides us with the opportunity to provide available evidence for our molecular Thyroid and Pancreas tests, to support further coverage determinations among Blue Cross Blue Shield and other health plans. Registered Direct Public Offerings On December 22, 2016, we completed a registered direct public offering with a single institutional investor, or the Registered Direct Offering, to sell 200,000 shares of our common stock at a price of $5.30 per share and prefunded warrants to purchase 160,000 shares of our common stock at a price of $5.20 per warrant, with each warrant having an exercise price of $0.10 per share.The warrants were immediately exercised.The Registered Direct Offering resulted in gross proceeds to us of approximately $1.9 million. We used approximately $1.3 million to make the first quarterly payment of principal under that certain Non-Negotiable Subordinated Secured Promissory Note, dated as of October 31, 2014, as amended, or the Note, by us and our subsidiary, Interpace Diagnostics, LLC, or Interpace LLC, in favor of RedPath Equityholder Representative, LLC, or the RedPath Equityholder Representative, on behalf of the former equityholders of RedPath Integrated Pathology, Inc, or RedPath. See “ Fifth Amendment to RedPath Note ” for a more detailed description of the Note. On January 6, 2017, we completed a registered direct public offering, or the Second Registered Direct Offering, to sell 630,000 shares of our common stock at a price of $6.81 per share to certain institutional investors. The Second Registered Direct Offering resulted in gross proceeds to us of approximately $4.2 million. We are using the net proceeds from the Second Registered Direct Offering for working capital, repayment of indebtedness and general corporate purposes. In addition, we granted each institutional investor who participated in the Second Registered Direct Offering the right, for a period of 15 months following January 6, 2017, or until April 6, 2018, to participate in any public or private offering by us of equity securities, subject to certain exceptions, up to such investor’s pro rata portion of 50% of the securities being offered, or the Participation Right.Some or all of the investors who participated in the Second Registered Direct Offering may participate in this offering, although it is possible that none of them will participate in this offering. On January 25, 2017, we completed a registered direct public offering, or the Third Registered Direct Offering, to sell 855,000 shares of our common stock and a concurrent private placement, or the Private Placement, to sell warrants to purchase 855,000 shares of our common stock, or the Warrants, to the same investors participating in the Third Registered Direct Offering. The Warrants and the shares of our common stock issuable upon the exercise of the Warrants were not registered under the Securities Act of 1933, as amended, or the Securities Act, and were sold pursuant to the exemption provided in Section 4(a)(2) under the Securities Act and Rule 506(b) promulgated thereunder. The shares of common stock sold in the Third Registered Direct Offering and the Warrants issued in the concurrent Private Placement were issued separately but sold together at a combined purchase price of $4.69 per share of common stock and accompanying Warrant. The Third Registered Direct Offering resulted in gross proceeds to us of approximately $4 million. We are using the net proceeds from the Third Registered Direct Offering for working capital, repayment of indebtedness and general corporate purposes, including approximately $1.028 million to satisfy the obligations due to the five former senior executives once releases of the Company and our directors, officers and agents are executed by all five former senior executives, which we expect to be completed shortly. See “ Settlement Agreement with Former Senior Executives ” for additional information. S-5 Table of Contents Fifth Amendment to RedPath Note On November 16, 2016, we, Interpace LLC, and the RedPath Equityholder Representative entered into a Fifth Amendment To Non-Negotiable Subordinated Secured Promissory Note, or the Fifth Amendment, to extend until December 31, 2016, subject to the terms of the Fifth Amendment, the due date for the first quarterly payment of principal under the Note. As described below, we made the first quarterly payment of principal under the Note on December 29, 2016. The Note, which was entered into in connection with our acquisition of RedPath on October 31, 2014, is for the principal amount of $10.67 million, is interest-free and, prior to the Fifth Amendment, was to be paid in eight equal consecutive quarterly installments beginning November 1, 2016. Effective October 31, 2016, the due date for the first quarterly installment was extended to November 20, 2016 pursuant to a Fourth Amendment To Non-Negotiable Subordinated Secured Promissory Note. The interest rate will be 5.0% in the event of a default under the Note, which include the failure to make any payment of principal due under the Note within ten business days after the date such payment is due (subject to certain exceptions), the making of an assignment for the benefit of creditors generally and suffering proceedings under any law related to bankruptcy, insolvency, liquidation and such proceeding is not dismissed or stayed within 60 days. Our obligations under the Note are guaranteed by the Company and our subsidiaries pursuant to a Guarantee and Collateral Agreement pursuant to which the Company and our subsidiaries also granted a security interest in substantially all of our respective assets, including intellectual property, to secure our obligations to the RedPath Equityholder Representative. Pursuant to the Fifth Amendment, we are required to make eight installment payments of principal, with each payment equal to $1,333,750, together with accrued and unpaid interest, if any. The first payment was due on December 31, 2016 and was paid on December 29, 2016 using a portion of the proceeds received from the Registered Direct Offering. Subsequent payments are to be made on the first day of each fiscal quarter, beginning on April 1, 2017. If not paid sooner, all principal and accrued interest will be due and payable on October 1, 2018. Following this offering, we may have the funds to make the April 1, 2017 and July 1, 2017 payments, but we are uncertain of our ability to make any subsequent payments. In the event we do not raise sufficient equity or debt capital or restructure or amend the Note and we are unable to make any future payments when due, the RedPath Equityholder Representative may determine to begin foreclosure proceedings, bankruptcy proceedings or similar proceedings or pursue other remedies available to it. The Fifth Amendment also amends the Note to add as an event of default our failure to maintain a minimum net cash balance from operations of no less than $400,000, excluding proceeds from borrowed money, at the end of every week. The Fifth Amendment also contains a reporting requirement for us to provide to the RedPath Equityholder Representative, on a weekly basis, a 13-week cash flow forecast commencing November 22, 2016. Reverse Stock Split; NASDAQ Non-Compliance and Threat of Delisting On December 28, 2016, we effected a one-for-ten reverse split of our issued and outstanding shares of our common stock in order to achieve the requisite increase in the market price of our common stock to be in compliance with the NASDAQ minimum bid price requirement. At the effective time of the reverse split, every 10 shares of common stock issued and outstanding were automatically combined into one share of issued and outstanding common stock, without any change in the par value per share. Our common stock began trading on The Nasdaq Capital Market on a reverse stock split-adjusted basis on December 29, 2016. There was no change in our ticker symbol, “IDXG,” as a result of the reverse stock split. On January 13, 2017, we were notified by NASDAQ that we had regained compliance with the minimum bid price requirement. The letter from NASDAQ noted that for the last 10 days from December 29, 2016 to January 12, 2017, the closing bid price of our common stock had been at $1.00 or greater. Accordingly, NASDAQ informed us that we had regained compliance with the minimum bid price requirement, as set forth in NASDAQ Listing Rule 5550(a)(2), and that the matter was closed. We cannot assure you that the market price of our common stockwill remain at the level required for continuing compliance with that requirement. As previously disclosed in our Current Report on Form 8-K filed on November 29, 2016, we are non-compliant with the NASDAQ stockholders’ equity requirement of $2.5 million, as set forth in NASDAQ Listing Rule 5550(b)(1). We were given until January 9, 2017 to submit a compliance plan for the NASDAQ staff’s consideration, and we timely submitted our compliance plan on such date. The NASDAQ staff reviewed and considered our compliance plan, and on February 1, 2017, the NASDAQ staff notified us that we were granted an extension until May 22, 2017 to evidence compliance with the stockholders’ equity requirement. Pursuant to the terms of the extension, by May 22, 2017, we must choose one of two alternatives to evidence compliance with the stockholders’ equity requirement. Regardless of which alternative we choose, if we fail to evidence compliance upon filing our Quarterly Report on Form 10-Q for the period ended June 30, 2017, we may at that time receive a delisting notice. Upon the receipt of such delisting notice, we would have the right to request a hearing before an independent NASDAQ Listing Qualifications Panel, or the Panel, which would result in an automatic stay of any suspension or delisting action pending the issuance of the Panel decision following the hearing and the expiration of any additional extension granted by the Panel. In the event that we do request a hearing, there can be no assurance that we would be successful in maintaining our listing on The Nasdaq Capital Market. S-6 Table of Contents As previously disclosed in our Current Report on Form 8-K filed on October 4, 2016, Heinrich Dreismann, Ph.D., resigned as a member of our Board effective as of September 30, 2016. In connection with Dr. Dreismann’s resignation and to comply with NASDAQ Listing Rule 5605(c)(4)(B), on October 5, 2016, we notified NASDAQ that, as a result of the vacancy on the Audit Committee of our Board, or the Audit Committee, created by Dr. Dreismann’s resignation, the Audit Committee only has two members, and we are not in compliance with NASDAQ Listing Rule 5605(c)(2)(A), which requires the Audit Committee be comprised of at least three members. In response to our notice, NASDAQ issued a letter to us on October 6, 2016 acknowledging our notice of non-compliance with the audit committee requirements set forth in NASDAQ Listing Rule 5605(c)(2)(A). In its letter, NASDAQ notified us that we can rely on the cure period provided by NASDAQ Listing Rule 5605(c)(4), which allows us until the earlier of (i) our next annual meeting of stockholders or (ii) October 2, 2017 to regain compliance, or, if the next annual meeting of stockholders is held before March 29, 2017, then we must evidence compliance no later than March 29, 2017. We intend to appoint an additional independent director to our Board and to the Audit Committee prior to the end of the cure period. Certain Defaults of Current Obligations For the nine months ended September 30, 2016, we had an operating loss of $13.1 million. As of September 30, 2016, we had cash and cash equivalents of $1.7 million and current liabilities of $19.9 million. From September 30, 2016 through December 31, 2016, weprovided working capital by extending our payables primarily by not making timely payments on current obligations and debt incurred prior to the sale of our CSO business, entering into payment plans, negotiating termination agreements on commitments that were not useful to our current business and not paying certain severance obligations to terminated employees. On December 22, 2016, we completed the Registered Direct Offering with gross proceeds to us of $1.9 million, of which approximately $1.3 million was used to make the first principal payment on the Note due to the RedPath Equityholder Representative on December 31, 2016. On January 6, 2017, we completed the Second Registered Direct Offering with gross proceeds to us of approximately $4.2 million, and on January 25, 2017, we completed the Third Registered Direct Offering with gross proceeds to us of approximately $4 million. The proceeds from the registered direct offerings have improved our overall cash position. However, we remain in default of certain of our current obligations, including as set forth below: ● We received a Notice of Default dated December 12, 2016 for non-payment of November and December rent forour Parsippany, New Jerseyfacility, or the Parsippany Lease, which has been substantially vacant since the sale of substantially all of the CSO business in December 2015. In the notice, the landlord stated the amount of rent due, $112,519.19, had been deducted from a security deposit of $136,975.25. We paid the past due November 2016 rent and negotiations are underway to obtain a waiver of default and to replenish the deposit amount.The lease term for the property ends on June 30, 2017. ● Pursuant to the terms of our Credit and Security Agreement dated September 28, 2016 with SCM Specialty Finance Opportunities Fund, L.P., or the Credit Agreement, the default under the Parsippany Lease creates a cross-default under the Credit Agreement. We have not yet drawn down on the credit facility, as we are negotiating revisions to certain covenants in the Credit Agreement, and we will not be permitted to draw down under the credit facility until the default referred to above is cured. ● We have outstanding past due severance obligations in the aggregate amount of $2.9 million due to five former senior executives in connection with their respective separation agreements. The five former senior executives have agreed to accept 35% of the total severance obligations if the payment is received by each of the severance holders in fullby March 1, 2017. We are using approximately $1.028 million of the proceeds from the Third Registered Direct Offering to satisfy the obligations due to the five former senior executives once releases of the Company and our directors, officers and agents are executed by all five former senior executives, which we expect to be completed shortly. See “ Settlement Agreement with Former Senior Executives ” for more information. ● In September 2016, we stopped making payments pursuant to certain payment plans we had entered into with certain vendors for outstanding claims with an aggregate amount of $1.8 million, and as of January 20, 2017, we had outstanding royalty payments due to third parties totaling approximately $708,655. ● We have approximately $226,000 of outstanding state tax liabilities known to be claimed due by the taxing authority of various state jurisdictions. Corporate Information We were originally incorporated in New Jersey in 1986 and began commercial operations in 1987. In connection with our initial public offering, we re-incorporated in Delaware in 1998. We currently operate under one operating segment, which is our molecular diagnostic business. We conduct our business through our wholly-owned subsidiaries, Interpace LLC, which was formed in Delaware in 2013, and Interpace Diagnostics Corporation (formerly known as RedPath Integrated Pathology, Inc.), which was formed in Delaware in 2007. Our executive offices are located at Morris Corporate Center 1, Building A, 300 Interpace Parkway, Parsippany, New Jersey 07054. Our telephone number is (855) 776-6419. S-7 Table of Contents THE OFFERING Common stock offered by us shares Publicoffering price $per share Common stock to be outstanding immediately after this offering shares Over-allotment option We have granted to the underwriters an option, exercisable within 45 days after the closing of this offering, to purchase up to an additional15% of the total number of shares of common stock to be offered by us pursuant to this offering, solely for the purpose of covering over-allotments, if any; provided, that in no event may the aggregate market value of securities sold in the offering, including from the over-allotment option, exceed the limitations set forth in General Instruction I.B.6. of Form S-3 . Use of Proceeds We intend to use the net proceeds from this offering for working capital, repayment of indebtedness and other liabilitiesand general corporate purposes.(1) For a more complete description of our anticipated use of proceeds from this offering, see “ Use of Proceeds ” on page S-20 of this prospectus supplement. Risk Factors An investment in our common stock involves a high degree of risk. See the information contained in or incorporated by reference under “ Risk Factors ” on page S-9 of this prospectus supplement, page 2 of the accompanying prospectus, page 17 of our Annual Report on Form 10-K for the fiscal year ended December 31, 2015, page 36 of our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2016 and under similar headings in the other documents that are incorporated by reference herein, as well as the other information included in or incorporated by reference in this prospectus supplementand the accompanying prospectus. Reverse Stock Split: On December 28, 2016, we effected a one-for-ten reverse split on our issued and outstanding shares of common stock. All warrant, option, share and per share information in this prospectus gives retroactive effect to the one-for-ten reverse stock split. The Nasdaq Capital Market symbol Our common stock is quoted and traded on The Nasdaq Capital Market under the symbol “IDXG.” (1) Pursuant to our Employment Agreement with Jack Stover, our President and Chief Executive Officer, dated October 30, 2016, Mr. Stover is entitled to receive a bonus equal to 3% of the net proceeds received by us in the offering, or approximately$ . The number of shares of our common stock to be outstanding immediately after this offering is based on 1,816,252 shares of common stock outstanding as of September 30, 2016, plus 360,000 shares of common stock issued in the Registered Direct Offering or issued upon exercise of prefunded warrantsthereafter, 630,000 shares of common stock issued in the Second Registered Direct Offering, and 855,000 shares of common stock issued in the Third Registered Direct Offering. Unless specifically stated otherwise, the information in this prospectus supplement is as of September 30, 2016, gives effect to a one-for-ten reverse stock split of our common stock effected on December 28, 2016, includes 360,000 shares of common stock issued in the Registered Direct Offering or issued upon exercise of prefunded warrants thereafter, 630,000 shares of common stock issued in the Second Registered Direct Offering, and 855,000 shares of common stock issued in the Third Registered Direct Offering and excludes: ● 115,138shares of common stock issuable upon the settlement of restricted stock units, or RSUs, issued to our employees and directors; ● 102,680shares of common stock issuable upon settlement of stock appreciate rights, or SARs, issued to certain executive officers and members of senior management, at a weighted average exercise price of $46.71 per share, of which102,680 shares of common stock are vested and exercisable; ● 219,491shares of common stock reserved for future issuance under our Amended and Restated 2004 Stock Award and Incentive Plan; and ● 855,000 shares of common stock issuable upon exercise of the Warrants issued in the Private Placement that was completed concurrently with the Third Registered Direct Offering. See “ Registered Direct Public Offerings. ” Except as otherwise indicated herein, all information in this prospectus supplement assumes the underwriters do not exercise the over-allotment option. S-8 Table of Contents SUMMARY FINANCIAL DATA On December 28, 2016, we effected a one-for-ten reverse split of our issued and outstanding shares of common stock. The following table presents summary condensed consolidated statements of comprehensive loss for the periods indicated and demonstrates the impact of the reverse stock split. The information is only a summary and should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015 and the financial information and related notes incorporated by reference in this prospectus supplement. See “ Incorporation of Certain Documents by Reference ” on page S-30 of this prospectus supplement and “ Where You Can Find Additional Information ” on page S-29 of this prospectus supplement. We have derived the summary condensed consolidated statements of comprehensive loss for the three and nine month periods ended September 30, 2016 from our unaudited condensed consolidated statements of comprehensive loss that are incorporated by reference in this prospectus supplement. We have derived the summary condensed statements of comprehensive loss for the years ended December 31, 2015 and December 31, 2014 from our audited consolidated statements of comprehensive loss that are incorporated by reference in this prospectus supplement. INTERPACEDIAGNOSTICS GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands, except for per share data) Three Months Ended Nine Months Ended For The Years Ended September 30, September 30, December 31, December 31, (unaudited) (unaudited) Revenue, net $ 3,316 $ 9,963 $ 9,432 $ 1,474 Gross profit 1,470 5,097 2,522 206 Operating loss ) Net loss ) Net loss per basic and diluted share of common stock $ ) $ ) $ ) $ ) Weighted average number of common shares and common share equivalents outstanding: Basic and diluted 1,816 1,803 1,548 1,490 RISK FACTORS Investing in our common stock involves a high degree of risk. Before investing in our common stock, you should carefully consider the risks described below, together with all of the other information contained in this prospectus supplement and the accompanying prospectus and incorporated by reference herein and therein, including from our most recent Annual Report on Form 10-K and subsequent Quarterly Reports on Form 10-Q. Some of these factors relate principally to our business and the industry in which we operate. Other factors relate principally to your investment in our securities. The risks and uncertainties described therein and below are not the only risks facing us. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also materially and adversely affect our business and operations. If any of the matters included in the following risks were to occur, our business, financial condition, results of operations, cash flows or prospects could be materially and adversely affected. In such case, you may lose all or part of your investment. S-9 Table of Contents RISKS RELATING TO OUR BUSINESS In the event that the RedPath Equityholder Representative does not grant an extension of the $1.3 million third and fourth principal payments on its secured promissory note now due October 1, 2017 and January 1, 2018, respectively, or if we do not raise sufficient equity or debt capital or if we do not restructure or amend the Note, we may not be able to make such payments or any subsequent payments and may therefore face foreclosure and/or bankruptcy proceedings in which event stockholders will likely not be able to recover their investments in us. In connection with our acquisition of RedPath on October 31, 2014, we entered into the Note. On September 30, 2016, the Note was amended to extend by one month, until November 1, 2016, subject to the terms of the amendment, the due date for the first quarterly payment of principal under the Note. Effective October 31, 2016, the Note was amended to extend until November 20, 2016, subject to the terms of the amendment, the due date for the first quarterly payment of principal. On November 16, 2016, the Note was further amended to, among other things, extend the due date for the first quarterly payment until December 31, 2016. On December 29, 2016, we used approximately $1.3 million of the proceeds received from the Registered Direct Offering to pay the first quarterly installment of principal. Subsequent payments are to be made on the first day of each fiscal quarter, beginning on April 1, 2017. Following this offering, we may have the funds to make the April 1, 2017 and July 1, 2017 payments, but we are uncertain of our ability to make any subsequent payments. In the event we do not raise sufficient equity or debt capital or we are not able to restructure or amend the Note byOctober 1, 2017, the RedPath Equityholder Representative may determine to begin foreclosure proceedings, bankruptcy proceedings or similar proceedings or pursue other remedies available to it or we may be forced to accept a below market offer to sell the Company’s assets. In the event of an asset sale, foreclosure, bankruptcy or similar proceedings, due to the amount of secured and unsecured debt outstanding, it is likely that stockholders will not be able to recoup their investment in us. There are substantial doubts about our ability to continue as a going concern due to our operating history of net losses, negative working capital and insufficient cash flows, and lack of liquidity to pay our current obligations and if we are unable to continue our business, our shares may have little or no value. Our ability to become a profitable operating company is dependent upon our ability to generate revenues and/or obtain financing adequate to support our cost structure. We do not currently have enough cash on hand to meet our obligations over the next twelve months, and we cannot provide our stockholders any assurance that we will be able to raise sufficient funding from the generation of revenue, the sale of our common stock, or through financing to sustain the Company over the next twelve months. S-10 Table of Contents For the nine months ended September 30, 2016, we had an operating loss of $13.1 million. As of September 30, 2016, we had cash and cash equivalents of $1.7 million and current liabilities of $19.9 million. From September 30, 2016 through December 31, 2016, we have provided working capital by extending our payables primarily by not making timely payments on current obligations and debt incurred prior to the sale of our CSO business, entering into payment plans, negotiating termination agreements on commitments that were not useful to our current business and not paying certain severance obligations to terminated employees. On December 22, 2016, we completed the Registered Direct Offering with gross proceeds to us of $1.9 million, of which approximately $1.3 million was used to make the first principal payment on the Note due to the RedPath Equityholder Representative on December 31, 2016. On January 6, 2017, we completed the Second Registered Direct Offering with gross proceeds to us of approximately $4.2 million, and on January 25, 2017, we completed the Third Registered Direct Offering with gross process to us of approximately $4 million. The proceeds from the registered direct offerings have improved our overall cash position. However, we remain in default of certain of our current obligations and certain vendors have threatened litigation against us. For example, see the section entitled “ Certain Defaults of Current Obligations. ” These factors have raised substantial doubts about our ability to continue as a going concern. We plan to attempt to raise additional equity capital by selling shares of common stock in this offering and, if necessary, through one or more private placements or additional public offerings. However, the doubts raised, relating to our ability to continue as a going concern, may make investing in our securities an unattractive investment for potential investors. These factors, among others, may make it difficult to raise any additional capital. Our molecular diagnostics business has limited revenue, and we expect to incur net losses for the foreseeable future and may never achieve or sustain profitability. In 2014, we acquired RedPath and certain assets from Asuragen, Inc., or Asuragen. As a result, we now offer PancraGEN® , ThyGenX® and ThyraMIR® and to a limited extent, PathFinder TG- Barrett’s esophagus. The revenue generated from our molecular diagnostics business was $9.4 million for the fiscal year ended December 31, 2015 and $9.9 million for the nine months ended September 30, 2016. Our molecular diagnostics business had an operating loss of approximately $40.4 million and $13.1 million, respectively, for the fiscal year ended December 31, 2015 and the nine months ended September 30, 2016. Although we expect the revenue generated from our molecular diagnostics business to grow in the future, there can be no assurance that we will achieve revenue sufficient to offset expenses. Over the next several years, we expect to continue to devote resources to increase adoption of, and reimbursement for, our molecular diagnostic tests and to develop and acquire additional diagnostic solutions. However, our business may never achieve or sustain profitability, and our failure to achieve and sustain profitability in the future could have a material adverse effect on our business, financial condition and results of operations. Our inability to finance our business on acceptable terms in the future may limit our ability to develop and commercialize new molecular diagnostic solutions and technologies and grow our business, and potentially force us to seek bankruptcy protection. We expect capital expenditures and operating expenses to increase over the next several years as we expand our infrastructure and commercial operations. In December 2015, we sold a majority of our CSO business to Publicis Healthcare Solutions, Inc., or Publicis, pursuant to an Asset Purchase Agreement, dated as of October 30, 2015, by and between us and Publicis, or the Asset Purchase Agreement, for a total cash payment of $28.5 million, or the Asset Sale, including an initial upfront cash payment of $25.5 million and $3.0 million of a working capital adjustment. We used a significant portion of the net proceeds received at the closing of the Asset Sale to pay the balance of the outstanding loan under the Credit Agreement, dated October 31, 2014, by and among us, SWK Funding LLC and the financial institutions party thereto from time to time as lenders, and related fees. As a result, we will need to finance our business through collaborations, equity offerings, debt financings, or licensing arrangements. Additional funding may not be available to us on acceptable terms, or at all. If we raise funds by issuing equity securities, dilution to our stockholders could result. The incurrence of additional indebtedness or the issuance of certain equity securities could result in increased fixed payment obligations and could also result in restrictive covenants, such as limitations on our ability to incur additional debt or issue additional equity, limitations on our ability to acquire or license intellectual property rights, and other operating restrictions that could adversely affect our ability to conduct our business. There are no assurances that funding will be available when we need it on terms that we find favorable, if at all. As of September 30, 2016, we had cash and cash equivalents of $1.7 million, net accounts receivable of $2.8 million, current assets of $6.7 million and current liabilities of $19.9 million. On December 22, 2016, we completed the Registered Direct Offering with gross proceeds to us of $1.9 million, of which approximately $1.3 million was used to make the first principal payment on the Note due to the RedPath Equityholder Representative on December 31, 2016. On January 6, 2017, we completed the Second Registered Direct Offering with gross proceeds to us of approximately $4.2 million, and on January 25, 2017, we completed the Third Registered Direct Offering with gross process to us of approximately $4 million. While the proceeds from the registered direct offeringshave improved, and the proceeds from this offering will further improve,our overall cash position, our ability to raise additional financing through equity offerings in the future may be more difficult and costly once we file our Annual Report on Form 10-K for the fiscal year ended December 31, 2016. At that time, we may lose our eligibility to use our registration statement on Form S-3 (File No.333-207263) declared effective by the SEC on October 9, 2015. In addition, we granted the Participation Right to the investors who participated in the Second Registered Direct Offering. If we fail to comply with the applicable provisions of the Participation Right or do not receive waivers from such investors, we may not be able to raise funds through another equity offering. Further, our ability to raise additional financing may be dependent upon our ability to restructure our existing obligations, including $9.3 million of obligations (currently $8.2 million present value) to the former equityholders of RedPath. If we are unable to secure additional financing on terms acceptable to us and on a timely basis, we may have to delay, reduce the scope of or eliminate one or more molecular diagnostic tests or selling and marketing initiatives, we may have to seek stockholder approval to downsize or wind down our operations through liquidation, bankruptcy or a sale of our assets and/or we may not be able to continue as a going concern. Specifically, in order to continue in business and reduce our obligations that we cannot manage or meet, we may be required to seek the protection of Chapter 11 bankruptcy proceedings. If we are required to seek Chapter 11 protection and we are unable to successfully negotiate sufficient reduction in obligations to meet our revenues, we may be required to file for Chapter 7 liquidation. Additionally, the former equityholders of RedPath carry a lien on virtually all of our assets to secure our obligations. Thus, Chapter 7 proceedings would likely result in limited if any distribution of remaining assets to our common stockholders. These actions would have a material adverse effect on our business, financial condition and results of operations. We may not be able to fund the remaining obligations of our previously sold CSO business, which could have a material adverse effect on our business and results of operations. As a result of the Asset Sale, not all of our CSO obligations were assumed by Publicis. These obligations consist of accounts payable, costs relating to the closeout of the portion of the CSO business that principally related to the provision of services for multiple non-competing brands for different clients, or the ERT Unit, which Publicis did not acquire in the Asset Sale, and termination of various vendor contracts that had been associated with the CSO business. As such, we continue to pay some of these obligations, but may not be able to satisfy all of these remaining obligations. If we are unable to satisfy all our remaining CSO obligations, our business and results of operations could be materially and adversely affected. S-11 Table of Contents Our profitability will be impaired by our obligations to make royalty and milestone payments to Asuragen and the former equityholders of RedPath. In connection with our acquisition of RedPath and certain assets of Asuragen in 2014, we are obligated to make certain royalty and milestone payments. Under the Asuragen License Agreement, we owed $500,000, all of whichwas paid as of January 13, 2017. We are further obligated to pay royalties on the future net sales of the miR Inform ® pancreas platform for a period of ten years following a qualifying sale, on the future net sales of the miR Inform ® thyroid platform through August 13, 2024 and on certain other thyroid diagnostics tests for a period of ten years following a qualifying sale. With respect to our acquisition of RedPath, the former equityholders of RedPath are entitled to an additional $5 million cash payment upon the achievement by us of $14.0 million or more in annual net sales of PathFinder TG for the management of Barrett’s esophagus and a further $5 million cash payment upon the achievement by us of $37.0 million or more in annual net sales of a basket of assays of Interpace LLC and Interpace Diagnostics Corporation. In addition, we are obligated to pay revenue based payments through 2025 of 6.5% on annual net sales above $12.0 million of PancraGEN® and 10% on annual net sales up to $30 million of PathFinder TG- Barrett's esophagus for the management of Barrett’s esophagus. Even if we are able to successfully launch the above referenced diagnostic tests, our profitability will be impaired by our obligations to make royalty and milestone payments to Asuragen and the former equityholders of RedPath. Although we believe, under such circumstances, that the increase in revenue will exceed the corresponding royalty and milestone payments, our obligations to Asuragen and the former equityholders of RedPath could have a material adverse effect on our business, financial condition and results of operations if we are unable to manage our operating costs and expenses at profitable levels. We have a limited operating history as a molecular diagnostics company, which may make it difficult for you to evaluate the success of our business to date and to assess our future viability. We were originally incorporated in New Jersey in 1986 and began commercial operations in 1987. In connection with our initial public offering, we re-incorporated in Delaware in 1998. From 1987 until the Asset Sale, our operations focused primarily on our CSO business, which was the personal promotion of pharmaceutical customers’ products through outsourced sales teams. We now conduct our molecular diagnostics business through our wholly owned subsidiaries, Interpace LLC, which was formed in Delaware in 2013, and Interpace Diagnostics Corporation, which was formed in Delaware in 2007. We began our own commercial sales of our molecular diagnostic tests in late 2014. Consequently, any evaluations about our future success, performance or viability may not be as accurate as they could be if we had a longer operating history. Recent changes in our senior management team and the lack of shared experience among the current members of our senior management team could negatively affect our results of operations and our business may be harmed. Effective as of December 22, 2015, Nancy Lurker resigned as our President and Chief Executive Officer and as a member of our Board. Our Board appointed Jack E. Stover, previously Chairman of our Audit Committee, as Interim President and Chief Executive Officer, and subsequently, effective June 21, 2016, Mr. Stover was appointed President and Chief Executive Officer. Additionally, in light of the departure of our previous Chief Financial Officer, James Early was appointed as Chief Financial Officer effective as of October 11, 2016. Mr. Early also serves as our principal accounting officer. From August 29, 2016 until October 11, 2016, Mr. Early was engaged by us as a consultant to perform the role of interim chief financial officer. As a result of these changes, we may experience disruption or have difficulty in maintaining or developing our business during this transition. Further, our senior management team has limited experience working together as a group. This lack of shared experience could negatively impact our senior management team’s ability to quickly and efficiently respond to problems and effectively manage our business. If our management team is not able to work together as a group, our results of operations may suffer and our business may be harmed. The loss of members of our senior management team or our inability to attract and retain key personnel could adversely affect our business. As a small company with 59 full-time employees as of February 1, 2017, the success of our business depends largely on the skills, experience and performance of members of our senior management team and others in key management positions. The efforts of these persons will be critical to us as we continue to grow our molecular diagnostics business and develop and/or acquire additional molecular diagnostic tests. If we were to lose one or more of these key employees, we may experience difficulties in competing effectively, developing our technologies and implementing our business strategy. In addition, our commercial laboratory operations depend on our ability to attract and retain highly skilled scientists, including licensed clinical laboratory scientists. We may not be able to attract or retain qualified scientists and technicians in the future due to the competition for qualified personnel, and we may have to pay higher salaries to attract and retain qualified personnel. We may also be at a disadvantage in recruiting and retaining key personnel as our small size, limited resources, limited liquidity, work force reductions in late 2015 and recent changes in our senior management team may be viewed as providing a less stable environment, with fewer opportunities than would be the case at one of our larger competitors. If we are not able to attract and retain the necessary personnel to accomplish our business objectives, we may experience constraints that could adversely affect our ability to support our clinical laboratory and commercialization. RISKS RELATING TO OUR INTELLECTUAL PROPERTY Changes in U.S. patent law could diminish the value of patents in general, thereby impairing our ability to protect our molecular diagnostic tests, and if we are unable to protect our patents effectively, our business would be harmed. In the United States, as a result of the changing patentability laws, we currently intend to maintain our existing and future applications, where we believe maintaining those applications is commercially beneficial in our judgment, including by filing requests to continue examination (RCEs), Continuation-In-Part applications, and noticing and filing appeals until such time as the patent law becomes more favorable or better clarity is provided by the United States Patent and Trademark Office that will enable the best possible claims to proceed to allowance. Our strategy may change from time to time and there are no assurances that the United States patent law will become clearer or more favorable to our ability to enforce our current United States patents or to obtain future United States patents. The patent law in foreign jurisdictions and how the patent law is applied in foreign jurisdictions may or may not be more favorable to us, but there are also no assurances provided regarding our ability to enforce our non-United States patents or to obtain foreign patents directed to our current and planned future products. S-12 Table of Contents RISKS RELATING TO OUR COMMON STOCK We do not meet certain ofThe Nasdaq Capital Market continued listing requirements and therefore, we risk delisting, which may decrease our stock price and make it harder for our stockholders to trade our stock. Our common stock is currently listed for trading on The Nasdaq Capital Market. We do not currently meet certain NASDAQ continued listing requirements and therefore, risk delisting of our securities. Delisting would have an adverse effect on the price of our common stock and likely also on our business. Additionally, our ability to publicly or privately sell equity securities and the liquidity of our common stock could be adversely affected if our common stock was delisted from The Nasdaq Capital Market or if we are unable to transfer our listing to another U.S. national securities exchange. NASDAQ has adopted a number of listing standards that are applicable to our common stock for continued listing on The Nasdaq Capital Market. As previously disclosed and as discussed above under the section entitled “ Summary of Prospectus Supplement ,” we recently regained compliance with the minimum bid price requirement in NASDAQ Listing Rule 5550(a)(2), but we currently are not in compliance with the minimum stockholders’ equity requirement in NASDAQ Listing Rule 5550(b)(1) (nor the alternatives of market value of listed securities or net income from continuing operations). We were given until January 9, 2017 to submit a compliance plan for the NASDAQ staff’s consideration, and we timely submitted our compliance plan on such date. The NASDAQ staff reviewed and considered our compliance plan, and on February 1, 2017, the NASDAQ staff notified us that we were granted an extension until May 22, 2017 to evidence compliance with the stockholders’ equity requirement. Pursuant to the terms of the extension, by May 22, 2017, we must choose one of two alternatives to evidence compliance with the stockholders’ equity requirement. Regardless of which alternative we choose, if we fail to evidence compliance upon filing our Quarterly Report on Form 10-Q for the period ended June 30, 2017, we may at that time receive a delisting notice. Upon the receipt of such delisting notice, we would have the right to request a hearing before the Panel, which would result in an automatic stay of any suspension or delisting action pending the issuance of the Panel decision following the hearing and the expiration of any additional extension granted by the Panel. In the event that we do request a hearing, there can be no assurance that we would be successful in maintaining our listing on The Nasdaq Capital Market. We are conducting this offering in part as a step in our efforts to increase our stockholders’ equity to regain compliance with NASDAQ Listing Rule 5550(b)(1). Further, as discussed above under the section entitled “ Summary of Prospectus Supplement ,” we are also currently not in compliance with the audit committee requirement in NASDAQ Listing Rule 5605(c)(2)(A), although we intend to appoint an additional independent director to our Board and to the Audit Committee prior to the end of the cure period. Our common stock currently remains listed on The Nasdaq Capital Market under the symbol “IDXG.” There can be no assurance that we will be able to regain or maintain compliance with the NASDAQ continued listing requirements, or that our common stock will not be delisted from The Nasdaq Capital Market in the future. If our common stock is delisted by NASDAQ, it could lead to a number of negative implications, including an adverse effect on the price of our common stock, increased volatility in our common stock, reduced liquidity in our common stock, the loss of federal preemption of state securities laws and greater difficulty in obtaining financing. In addition, delisting of our common stock could deter broker-dealers from making a market in or otherwise seeking or generating interest in our common stock, could result in a loss of current or future coverage by certain sell-side analysts and might deter certain institutions and persons from investing in our securities at all. Delisting could also cause a loss of confidence of our customers, collaborators, vendors, suppliers and employees, which could harm our business and future prospects. If our common stock is delisted by NASDAQ in the future, our common stock may be eligible to trade on the OTC Bulletin Board, OTC QB or another over-the-counter market. Any such alternative would likely result in it being more difficult for us to raise additional capital through the public or private sale of equity securities and for investors to dispose of, or obtain accurate quotations as to the market value of, our common stock. In addition, there can be no assurance that our common stock would be eligible for trading on any such alternative exchange or markets. For these reasons and others, delisting could adversely affect the price of our securities and our business, financial condition and results of operations. We have a substantial number of authorized common and preferred shares available for future issuance that could cause dilution of our stockholders’ interest, adversely impact the rights of holders of our common stock and cause our stock price to decline. We have a total of 100,000,000 shares of common stock and 5,000,000 shares of preferred stock authorized for issuance. As of September 30, 2016, we had 98,129,494 shares of common stock and 5,000,000 shares of preferred stock available for issuance. As of September 30, 2016, we have reserved 217,818 shares of our common stock for issuance upon the exercise of outstanding awards under our stock incentive plan and 219,491 additional shares available for future grants of awards under our stock incentive plan. On October 14, 2016, we issued an aggregate of 87,871 options to purchase shares of our common stock having an exercise price of $1.60 to certain employees under our stock incentive plan, of which 21,968 options are vested and exercisable as of the date of this prospectus supplement. In connection with the registered direct offerings, we issued 360,000 shares of common stock after exercise of the prefunded warrants, 630,000 shares of common stock and 855,000 shares of common stock on December 22, 2016, January 6, 2017 and January 25, 2017, respectively. In connection with the Third Registered Direct Offering, we also issued warrants in the concurrent Private Placement to purchase up to 855,000 shares of common stock. See “
